Citation Nr: 0202189	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  98-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits.


REPRESENTATION

Appellant represented by:	Paul A. Duffy, Attorney


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1970.  
He died on March [redacted], 1998.  The appellant is the veteran's 
widow.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, denying entitlement to Dependency and 
Indemnity Compensation (DIC) benefits and death pension 
benefits.  The Board affirmed the RO's decision in September 
1999.

The appellant appealed the Board's September 1999 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the appeal was pending, legislation was 
passed that, in part, enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107).  In light of this fact 
and based on a Joint Motion for Remand and to Stay 
Proceedings, in March 2001, the Court vacated the Board's 
decision and remanded the appellant's claim to the Board for 
development and readjudication under the VCAA.

The Board notes that, in December 2001, the appellant's 
attorney in this case submitted an informal brief with 
multiple attachments in support of a raised claim of 
entitlement to DIC benefits on behalf of the appellant's four 
children.  He indicated that he did not wish the Board to 
consider this evidence prior to consideration of this 
evidence by the RO.  The RO has not yet adjudicated this 
claim, and this claim is not now before the Board for 
appellate review.  Accordingly, the Board refers this matter 
to the RO for appropriate action. 



FINDINGS OF FACT

1.  The appellant was legally married to the veteran on 
August [redacted], 1997.

2.  The veteran died on March [redacted], 1998.

3.  The appellant and the veteran had no children born of, or 
before, this marriage.  

4.  The marriage of the appellant and the veteran did not 
occur within 15 years of the veteran's separation from 
service.


CONCLUSION OF LAW

The appellant is not entitled to recognition as a surviving 
spouse of the veteran for the purpose of receiving VA 
benefits.  38 U.S.C.A. §§ 1304, 1541, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.54 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to recognition as a surviving spouse of the veteran 
for the purpose of receiving VA benefits.  The RO denied the 
appellant entitlement to DIC benefits in April 1998, and the 
appellant appealed the decision.  

As previously indicated, while the appeal was pending, 
legislation was passed that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107).  This enhanced duty to assist is 
inapplicable if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(A) (West Supp. 2001).  The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the appellant's claim 
does not prejudice the appellant in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the duty to notify, the RO informed the 
appellant of the evidence needed to substantiate her claim in 
a letter dated April 1998.  Moreover, in a statement of the 
case issued in June 1998, the RO informed the appellant of 
the reason for which it had denied her claim and the 
regulations pertinent thereto.  As well, the RO provided the 
appellant an opportunity to submit additional evidence and 
argument in support of her claim.  With regard to the duty to 
assist, the appellant has not identified any available 
unobtained evidence that might aid her claim or that might be 
pertinent to the bases of the denial of this claim.  In any 
event, additional assistance would not aid in substantiating 
the appellant's claim, because, as explained below, the 
appellant's eligibility for the benefit sought is precluded 
by law.  

The veteran had active service from March 1967 to March 1970.  
The appellant and the veteran were legally married on August 
11, 1997.  On March [redacted], 1998, the veteran died as a result of 
cardiopulmonary disease due to colon carcinoma with 
metastasis.  In April 1998, the appellant filed a VA Form 21-
534 (Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child), which indicated that the appellant and the veteran 
had no children born of, or before, this marriage.  In 
connection with that claim, the appellant initially argued 
that she was entitled to service connection for the cause of 
the veteran's death and thus, DIC benefits because his death 
was related to his military service and hastened by a lack of 
medical care by personnel at the VA Medical Center in St. 
Louis, Missouri.  

A "surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in § 
3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50(b) (2001).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran: (1) one year or more prior to the 
veteran's death; or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage; or (3) prior to May 8, 1985, if the veteran served 
during the Vietnam era.  38 U.S.C.A. 
§ 1541(f) (West 1991); 38 C.F.R. § 3.54(a) (2001).

DIC benefits under 38 U.S.C.A. § 1310(a) may be paid to the 
surviving spouse of a veteran who died on or after January 1, 
1957, who was married to the veteran: 
(1) before the expiration of 15 years after the termination 
of the period of service in which the injury or disease 
causing the death of the veteran was incurred or aggravated; 
or (2) for one year or more; or (3) for any period of time if 
a child was born of the marriage, or was born to them before 
the marriage.  38 U.S.C.A. 
§§ 1304, 1310(a) (West 1991); 38 C.F.R. § 3.54(c) (2001).

In this case, the evidence establishes that, although the 
appellant was legally married to the veteran on August 11, 
1997, the veteran died on March [redacted], 1998, approximately 71/2  
months after his marriage to the appellant.  This evidence 
also establishes that the appellant and the veteran had no 
children born of, or before, this marriage and that this 
marriage did not occur within 15 years of the veteran's March 
1970 separation from service.  Accordingly, the appellant may 
not be recognized as the veteran's surviving spouse for the 
purpose of receiving DIC benefits or death pension benefits. 

Based on the foregoing, the Board finds that the appellant's 
claim lacks legal merit under the applicable laws and 
regulations.  The law in this case is dispositive.  Thus, the 
appellant's claim must be denied based on the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Under these 
circumstances, the appeal is denied.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA benefits is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

